DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.  Claims 1, 2, 4-15, 21, 23-25, 28, 52, and 76-80 are pending; claims 6-15, 21, 23-25, 28, and 76-80 are withdrawn for being directed to non-elected inventions, there being no allowable linking claim; and claims 1, 2, 4, 5, and 52 are examined in this Office Action.

Withdrawn Rejections
	The rejections of claims 1, 2, 4, 5, and 52 under 35 USC 103 for obviousness are withdrawn in light of the Applicant’s arguments and evidence that expressing fe-chelatase (FeCh) in a transgenic plant did not result in an increase in levels of heme-containing proteins in the transgenic plant. Resp. pp. 6-7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Metabolic Engineering (2014) Vol. 21; pp. 9-16) in view of Fraser et al. (WO 2015/038796; published on Mar. 19, 2015) and further in view of Tanaka et al. (Annu. Rev. Plant Biol. (2007) Vol. 58; pp. 321-46).
The claims are drawn to a transgenic plant comprising a recombinant nucleic acid comprising a first promoter operably linked to a nucleic acid encoding a heme-containing polypeptide and a second promoter operably linked to a nucleic acid encoding a polypeptide that upregulates heme biosynthesis, wherein heme-loading and concentration of the heme-containing polypeptide are increased in the transgenic plant relative to that of a corresponding control plant that does not comprise the polypeptide that upregulates heme biosynthesis (claim 1); including wherein the first and second promoters are the same (claim 2); including wherein both promoters are seed-specific (claim 4); and including a method of producing a heme-loaded heme polypeptide by using a plant cell from such a transgenic plant (claim 52).
Liu teaches co-expressing both alpha and beta polypeptides of hemoglobin as well as co-expressing heme biosynthetic enzymes to improve hemoglobin production (see abstract). Liu teaches that, historically, a variety of strategies have been used for production of recombinant hemoglobin ranging from bacteria, to higher organisms, including plants and animals (see page 9, right column).  Liu teaches that supplementation of culture medium with hemin can accelerate hemoglobin synthesis, suggesting that heme availability is a rate-controlling step for hemoglobin production, and they suggest that a coordinated optimization of endogenous heme level is expected to improve heterologous hemoglobin production (see page 10, left column).  
Liu teaches that yeast strains engineered to coexpress one beta and two alpha polypeptides of hemoglobin (B/A/A) along with H3 or H12 (heme biosynthetic enzymes) and a yeast strain engineered to coexpress B/A/A along with three biosynthetic enzymes: H3, H2, and H12 each showed an increase in the amount of recombinant hemoglobin that was produced (see Figure 4 on page 14).  Liu teaches that the HEM2, HEM3, and HEM12 (heme biosynthetic genes) were inserted into expression cassettes TEF1-ADH1 or PGK1-CYC1, and Liu teaches that the hemoglobin genes (HBA, HBB, and HBAA) were also inserted into expression cassettes of TEF1-ADH1 or PGK1-CYC1 (see Figure 1 on page 11).  This shows that they expressed both the hemoglobin polypeptide and the biosynthetic polypeptide from the same promoter (TEF1 for alpha hemoglobin or PGK1 for beta hemoglobin).
Liu teaches neither expression in plants nor seed-specific promoters.
	Fraser claims a recombinant plant or plant cell producing a heme-containing polypeptide (claim 19) including using a tissue-specific promoter to drive expression of the heme-containing polypeptide (claim 22).  Fraser claims a method of producing a heme-containing protein from such a plant (claim 27) and claims purifying the protein from the leaves, roots, stems, or seeds of the plant (claim 28). Fraser specifically suggests using a promoter from a beta-amylase gene or a barley hordein gene promoter for seed-specific expression (see page 43).
	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to move the biosynthetic co-expression strategy taught by Liu into a plant system as taught by Fraser.  Liu specifically mention that plants have been used as hosts for the production of hemoglobin, so Liu and Fraser both teach the idea of a plant host system for the production of hemoglobin.  Liu teaches that hemoglobin synthesis is highly conserved through evolution and the non-globin part, the prosthetic group protoporphyrin IX is common among divergent species such as human and yeast.  The same logic that the endogenous yeast heme pathway could be used for the production of human recombinant hemoglobin could have been applied in a plant system where the endogenous plant pathway could have been used.   
	There are multiple reports of successful expression of heme-containing proteins being expressed recombinantly in plant systems, especially hemoglobin, several of which are listed on the information disclosure statements for the instant application (Bailey et al (WO 98/012913), Barata et al (Plant Science (2000) Vol. 155; pp. 193-202), Chaparro-Giraldo et al (Plant Cell Reports (2000) Vol 19; pp. 961-965), Jokipil-Lukkari et al (J. of Exp. Botany (2009) Vol. 60; pp. 409-422), Qu et al (Plant Cell Physiol. (2006) Vol. 47; pp. 1058-1068), and Merot et al (US Pre-Grant Publication US 2002/0194643)).  Therefore, there would have been an expectation of success in producing recombinant hemoglobin in a transgenic plant.
	The heme biosynthetic pathway in plants was well known in the prior art; see, for example, Tanaka (Annual Rev. Plant. Biol. (2007) Vol. 58; pp. 321-46) who teaches pathways for tetrapyrrole biosynthesis. On page 337 in Figure 4, Tanaka teaches the pathway from glutamate to chorophyll that includes the steps from ALA to protoporphyrinogen IX which is the majority of the heme biosynthetic pathway.  The plant pathway taught by Tanaka is presented along with the yeast biosynthetic pathway taught by Liu, below, for comparison:
In plants (Tanaka page 337):

    PNG
    media_image1.png
    227
    334
    media_image1.png
    Greyscale

To fill in specifics for the three arrows between ALA and uroporphyrinogen III, on page 326, left column, Tanaka teaches that two molecules of ALA are condensed to form porphobilinogen (PBG) by ALA dehydratase and subsequently polymerized into hydroxymethylbillane by PBG daminase; and this would be equivalent to HEM2 and HEM3 in yeast (see below).
In yeast (Liu page 11):

    PNG
    media_image2.png
    296
    348
    media_image2.png
    Greyscale

	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to co-express hemoglobin polypeptides with any of the enzymes taught by Tanaka as being involved in heme biosynthesis or known in the prior art to be involved in heme biosynthesis in plants; such as: ALA dehydratase, PBG daminase, or any of the other known heme biosynthetic enzymes.  Given the success of Liu in increasing the amount of fully-formed hemoglobin produced when co-expressing the heme polypeptides along with heme biosynthetic enzymes, one would have had an expectation of success in accomplishing the same goal in plants.


Claim(s) 1, 2, 4, 5, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Metabolic Engineering (2014) Vol. 21; pp. 9-16) in view of Fraser et al (WO 2015/038796; published on Mar. 19, 2015), further in view of Tanaka et al (Annu. Rev. Plant Biol. (2007) Vol. 58; pp. 321-46), and further in view of Cramer, C. L. (Current Topics in Microbiology and Immunology (1999) Vol. 240; pp. 95-118).
The claims are drawn to a transgenic plant comprising a recombinant nucleic acid comprising a first promoter operably linked to a nucleic acid encoding a heme-containing polypeptide and a second promoter operably linked to a nucleic acid encoding a polypeptide that upregulates heme biosynthesis, wherein heme-loading and concentration of the heme-containing polypeptide are increased in the transgenic plant relative to that of a corresponding control plant that does not comprise the polypeptide that upregulates heme biosynthesis (claim 1); including wherein the first and second promoters are the same (claim 2); including wherein both promoters are seed-specific (claim 4); including wherein the promoters are from a soy beta-conglycinin seed-specific gene, a G1-glycinin seed-specific gene, a Kunitz trypsin inhibitor (KTI) gene, or an oleosin gene (claim 5); and including a method of producing a heme-loaded heme polypeptide by using a plant cell from such a transgenic plant (claim 52).
Liu teaches co-expressing both alpha and beta polypeptides of hemoglobin as well as co-expressing heme biosynthetic enzymes to improve hemoglobin production (see abstract). Liu teaches that, historically, a variety of strategies have been used for production of recombinant hemoglobin ranging from bacteria, to higher organisms, including plants and animals (see page 9, right column).  Liu teaches that supplementation of culture medium with hemin can accelerate hemoglobin synthesis, suggesting that heme availability is a rate-controlling step for hemoglobin production, and they suggest that a coordinated optimization of endogenous heme level is expected to improve heterologous hemoglobin production (see page 10, left column).  
Liu teaches that yeast strains engineered to coexpress one beta and two alpha polypeptides of hemoglobin (B/A/A) along with H3 or H12 (heme biosynthetic enzymes) and a yeast strain engineered to coexpress B/A/A along with three biosynthetic enzymes: H3, H2, and H12 each showed an increase in the amount of recombinant hemoglobin that was produced (see Figure 4 on page 14).  Liu teaches that the HEM2, HEM3, and HEM12 (heme biosynthetic genes) were inserted into expression cassettes TEF1-ADH1 or PGK1-CYC1, and Liu teaches that the hemoglobin genes (HBA, HBB, and HBAA) were also inserted into expression cassettes of TEF1-ADH1 or PGK1-CYC1 (see Figure 1 on page 11).  This shows that they expressed both the hemoglobin polypeptide and the biosynthetic polypeptide from the same promoter (TEF1 for alpha hemoglobin or PGK1 for beta hemoglobin).
Liu teaches neither expression in plants nor seed-specific promoters. Liu does not teach a promoter from a soy beta-conglycinin seed-specific gene, a G1-glycinin seed-specific gene, a Kunitz trypsin inhibitor (KTI) gene, or an oleosin gene as recited in instant claim 5.
	Fraser claims a recombinant plant or plant cell producing a heme-containing polypeptide (claim 19) including using a tissue-specific promoter to drive expression of the heme-containing polypeptide (claim 22).  Fraser claims a method of producing a heme-containing protein from such a plant (claim 27) and claims purifying the protein from the leaves, roots, stems, or seeds of the plant (claim 28). Fraser specifically suggests using a promoter from a beta-amylase gene or a barley hordein gene promoter for seed-specific expression (see page 43).
	Cramer teaches the production of therpeutic protein in transgenic plants (see entire article). Cramer includes a Table of recombinant proteins that have been successfully produced in plant systems, including hemoglobin (see Table 1 on page 91).  Cramer specifically discloses the oleosin promoter for seed-specific expression (see Table 2 on page 99).
	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to move the biosynthetic co-expression strategy taught by Liu into a plant system as suggested/claimed by Fraser.  Liu specifically mention that plants have been used as hosts for the production of hemoglobin, so Liu and Fraser both teach the idea of a plant host system for the production of hemoglobin.  Liu teaches that hemoglobin synthesis is highly conserved through evolution and the non-globin part, the prosthetic group protoporphyrin IX is common among divergent species such as human and yeast.  The same logic that the endogenous yeast heme pathway could be used for the production of human recombinant hemoglobin could have been applied in a plant system where the endogenous plant pathway could have been used.  Cramer provides even more motivation for moving the biosynthetic co-expression strategy of Liu into a plant system, because Cramer teaches that genetically engineered plants provide a cost-effective bioproduction system that produces proteins with complex posttranslational modifications that can be required for bioactivity (see paragraph bridging pages 95-96).
	There are multiple reports of successful expression of heme-containing proteins being expressed recombinantly in plant systems, especially hemoglobin, several of which are listed on the information disclosure statements for the instant application (Bailey et al (WO 98/012913), Barata et al (Plant Science (2000) Vol. 155; pp. 193-202), Chaparro-Giraldo et al (Plant Cell Reports (2000) Vol 19; pp. 961-965), Jokipil-Lukkari et al (J. of Exp. Botany (2009) Vol. 60; pp. 409-422), Qu et al (Plant Cell Physiol. (2006) Vol. 47; pp. 1058-1068), and Merot et al (US Pre-Grant Publication US 2002/0194643)). Cramer also references the successful production of hemoglobin in transgenic plants (see Table 1).  Therefore, there would have been an expectation of success in producing recombinant hemoglobin in a transgenic plant.  
	The heme biosynthetic pathway in plants was well known in the prior art; see, for example, Tanaka (Annual Rev. Plant. Biol. (2007) Vol. 58; pp. 321-46) who teaches pathways for tetrapyrrole biosynthesis. On page 337 in Figure 4, Tanaka teaches the pathway from glutamate to chorophyll that includes the steps from ALA to protoporphyrinogen IX which is the majority of the heme biosynthetic pathway.  The plant pathway taught by Tanaka is presented along with the yeast biosynthetic pathway taught by Liu, below, for comparison:
In plants (Tanaka page 337):

    PNG
    media_image1.png
    227
    334
    media_image1.png
    Greyscale

To fill in specifics for the three arrows between ALA and uroporphyrinogen III, on page 326, left column, Tanaka teaches that two molecules of ALA are condensed to form porphobilinogen (PBG) by ALA dehydratase and subsequently polymerized into hydroxymethylbillane by PBG deaminase; and this would be equivalent to HEM2 and HEM3 in yeast (see below).
In yeast (Liu page 11):

    PNG
    media_image2.png
    296
    348
    media_image2.png
    Greyscale

	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to co-express hemoglobin polypeptides with any of the enzymes taught by Tanaka as being involved in heme biosynthesis or known in the prior art to be involved in heme biosynthesis in plants; such as: ALA dehydratase, PBG daminase, or any of the other known heme biosynthetic enzymes.  Given the success of Liu in increasing the amount of fully-formed hemoglobin produced when co-expressing the heme polypeptides along with heme biosynthetic enzymes, one would have had an expectation of success in accomplishing the same goal in plants.
	With regard to the choice of a particular promoter to use for expression of the recombinant proteins, this is a design choice, and Fraser specifically claims expression in seeds.  Substituting any seed-specific promoter for the ones taught by Fraser would have been the substitution of an equivalent and would have been prima facie obvious in the absence of any showing of criticality of unexpected success for a particular promoter.  Cramer mentions the rice glutelin promoter and the oleosin promoter for seed-specific expression (see Table 2 on page 99).  Therefore, the use of the oleosin promoter would have been obvious over this combination of references as a substitution of an equivalent compared with the beta-amylase or hordein promoters claimed by Fraser.

Summary
	No claim is allowed.

Examiner’s Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662